                              UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF WISCONSIN
                                   MILWAUKEE DIVISION


TERRANCE FALLS,
on behalf of himself and
all others similarly situated,                               Case No. 19-cv-999

                 Plaintiff,                                  COLLECTIVE ACTION
        v.                                                   PURSUANT TO 29 U.S.C. §216(b)

US-REPORTS, INC.                                             JURY TRIAL DEMANDED
d/b/a AFIRM

                 Defendant



                                          COMPLAINT



                                 PRELIMINARY STATEMENT

        1.       This is a collective action brought pursuant to the Fair Labor Standards Act of

1938, as amended, (“FLSA”), and Wisconsin’s Wage Payment and Collection Laws, Wis. Stat. §

109.01 et seq., Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code §

DWD 274.01 et seq., and Wis. Admin. Code § DWD 272.001 et seq. (“WWPCL”), by Plaintiff,

Terrance Falls, against Defendant, US-Reports, Inc. d/b/a Afirm.

        2.       Plaintiff brings his FLSA claims and causes of action against Defendant on behalf

of himself and all other similarly-situated current and former hourly-paid, non-exempt Customer

Service/Support and Audit Reviewer employees of Defendant for purposes of obtaining relief

under the FLSA for unpaid overtime compensation, liquidated damages, costs, attorneys’ fees,

declaratory and/or injunctive relief, and/or any such other relief the Court may deem appropriate.




             Case 2:19-cv-00999-WED Filed 07/15/19 Page 1 of 24 Document 1
       3.      Plaintiff also brings his WWPCL claims and causes of action against Defendant

on behalf of himself for purposes of obtaining relief under the WWPCL for unpaid overtime

compensation, unpaid agreed-upon wages, liquidated damages, costs, attorneys’ fees, declaratory

and/or injunctive relief, and/or any such other relief the Court may deem appropriate.

       4.      Regarding Plaintiff’s collective action allegations under the FLSA, Defendant

operated (and continues to operate) an unlawful compensation system that deprived current and

former hourly-paid, non-exempt Customer Service/Support and Audit Reviewer employees of

their wages earned for all compensable work performed each workweek, including at an

overtime rate of pay for each hour worked in excess of forty (40) hours in a workweek.

Specifically, Defendant’s unlawful compensation system failed to: (1) compensate said

employees when compensable work commenced and ceased each workday, despite Defendant’s

policy, requirement, expectation, and/or knowledge that said employees performed this work;

and (2) include all forms of non-discretionary compensation, such as monetary bonuses,

commissions, incentives, awards, and/or other rewards, in said employees’ regular rates of pay

for overtime calculation purposes.

       5.      Defendant’s deliberate failure to compensate its hourly-paid, non-exempt

Customer Service/Support and Audit Reviewer employees, including Plaintiff, for hours worked

and work performed at the proper and legal rate(s) of pay violated federal law as set forth in the

FLSA and state law as set forth in the WWPCL.




         Case 2:19-cv-00999-WED Filed 07/15/19 Page 2 of 24 Document 1
                                 JURISDICTION AND VENUE

       6.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the FLSA, 29 U.S.C. §§ 201, et seq.

       7.      This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over the

state law claims, Wisconsin’s Wage Payment and Collection Laws, Wis. Stat. § 109.01 et seq.,

Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code § DWD 274.01 et

seq., and Wis. Admin. Code § DWD 272.001 et seq., because they are so related in this action

within such original jurisdiction that they form part of the same case or controversy under Article

III of the United States Constitution.

       8.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c), because

Defendant does business, and has substantial and systematic contacts, in this District.

                                  PARTIES AND COVERAGE

       9.      Plaintiff, Terrance Falls, is an adult male resident of the State of Wisconsin with a

post office address of 3690 South Wehr Road, New Berlin, Wisconsin 53146.

       10.     Defendant, US-Reports, Inc. d/b/a Afirm, was, at all material times herein, a

Colorado entity with a principal address of 3528 Precision Drive, Suite 200, Fort Collins,

Colorado 80528

       11.     Defendant provides risk management solutions services.

       12.     Defendant is owned and operated by H.W. Kaufman Group.

       13.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff performed compensable work as an hourly-paid, non-exempt employee in

the positions of Customer Service/Support and Audit Reviewer primarily based out of his home,

located at 3690 South Wehr Road, New Berlin, Wisconsin 53146.




         Case 2:19-cv-00999-WED Filed 07/15/19 Page 3 of 24 Document 1
       14.     For purposes of the FLSA, Defendant was an “employer” of an “employee,”

Plaintiff, as those terms are used in 29 U.S.C. §§ 203(d) and (e).

       15.     For purposes of the WWPCL, Defendant was an “employer” of Plaintiff, and

Plaintiff was “employed” by Defendant, as those terms, or variations thereof, are used in Wis.

Stat. §§ 109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD 272.01.

       16.     During the relevant time periods as stated herein, Defendant was engaged in

“commerce” and/or its employees were engaged in “commerce,” as that term is defined under

the FLSA.

       17.     During the relevant time periods as stated herein, Defendant employed more than

two (2) employees.

       18.     During the relevant time periods as stated herein, Defendant’s annual dollar

volume of sales or business exceeded $500,000.

       19.     During the relevant time periods as stated herein, Plaintiff was engaged in

commerce or in the production of goods for commerce.

       20.     Plaintiff’s Notice of Consent to Join this collective action pursuant to 29 U.S.C.

§ 216(b) is contemporaneously filed with this Complaint (ECF No. 1).

       21.     Plaintiff brings this action on behalf of himself and all other similarly-situated

current and former hourly-paid, non-exempt Customer Service/Support and Audit Reviewer

employees employed by Defendant within the three (3) years immediately preceding the filing of

this Complaint (ECF No. 1). Plaintiff performed similar job duties as other current and former

hourly-paid, non-exempt Customer Service/Support and Audit Reviewer employees employed

by Defendant and was subjected to Defendant’s same unlawful policies as enumerated herein.




         Case 2:19-cv-00999-WED Filed 07/15/19 Page 4 of 24 Document 1
       22.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other current and former hourly-paid, non-exempt Customer

Service/Support and Audit Reviewer employees performed compensable work on behalf of

Defendant, at the direction of Defendant, for Defendant’s benefit, and/or with Defendant’s

knowledge at Defendant’s physical locations and/or in their homes throughout the United States,

including in the State of Wisconsin.

       23.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant supervised Plaintiff’s and all other hourly-paid, non-exempt Customer

Service/Support and Audit Reviewer employees’ day-to-day activities.

       24.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant had the ability and authority to hire, terminate, promote, demote, and

suspend Plaintiff and all other hourly-paid, non-exempt Customer Service/Support and Audit

Reviewer employees.

       25.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant had the ability and authority to review Plaintiff’s work performance and

the work performance of all other hourly-paid, non-exempt Customer Service/Support and Audit

Reviewer employees.

       26.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant established Plaintiff’s and all other hourly-paid, non-exempt Customer

Service/Support and Audit Reviewer employees’ work schedules and provided Plaintiff and all

other hourly-paid, non-exempt Customer Service/Support and Audit Reviewer employees with

work assignments and hours of work.




         Case 2:19-cv-00999-WED Filed 07/15/19 Page 5 of 24 Document 1
       27.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant established the terms, conditions, work rules, policies, and procedures

by which Plaintiff and all other hourly-paid, non-exempt Customer Service/Support and Audit

Reviewer employees abided in the workplace.

       28.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant oversaw, managed, and adjudicated Plaintiff’s and all other hourly-paid,

non-exempt Customer Service/Support and Audit Reviewer employees’ employment-related

questions, benefits-related questions, and workplace issues.

       29.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant compensated Plaintiff and all other hourly-paid, non-exempt Customer

Service/Support and Audit Reviewer employees for hours worked and/or work performed,

including with non-discretionary forms of compensation, such as monetary bonuses,

commissions, incentives, and/or other rewards.

                                 GENERAL ALLEGATIONS

       30.     In approximately January 2017, Defendant hired Plaintiff as an hourly-paid, non-

exempt employee.

       31.     During Plaintiff’s employment with Defendant, Plaintiff performed compensable

work in the positions of Customer Service/Support and Audit Reviewer.

       32.     During Plaintiff’s employment with Defendant, Plaintiff performed compensable

work on behalf of Defendant, for Defendant’s benefit, with Defendant’s knowledge, and/or at

Defendant’s direction primarily based out of his home in New Berlin, Wisconsin.

       33.     On or about June 18, 2019, Plaintiff’s employment with Defendant ended.




         Case 2:19-cv-00999-WED Filed 07/15/19 Page 6 of 24 Document 1
       34.       Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1) and regardless of the particular job title and whether the work was performed at

Defendant’s physical locations or in-home, Plaintiff and all other hourly-paid, non-exempt

Customer Service/Support employees performed similar, if not identical, job duties and

responsibilities: providing support services to Defendant’s customers.

       35.       Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1) and regardless of the particular job title and whether the work was performed at

Defendant’s physical locations or in-home, Plaintiff and all other hourly-paid, non-exempt Audit

Reviewer employees performed similar, if not identical, job duties and responsibilities:

reviewing policies and procedures generated by Defendant for its customers.

       36.       Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt Customer Service/Support and

Audit Reviewer employees employed by Defendant were employed in hourly-paid, non-exempt

job positions.

       37.       Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant maintained employment records and other documentation regarding

Plaintiff and all other hourly-paid, non-exempt Customer Service/Support and Audit Reviewer

employees at a central location in Fort Collins, Colorado.

       38.       Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant maintained a centralized system for tracking and/or recording hours

worked by Plaintiff and all other hourly-paid, non-exempt Customer Service/Support and Audit

Reviewer employees.




         Case 2:19-cv-00999-WED Filed 07/15/19 Page 7 of 24 Document 1
       39.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant maintained a centralized system for compensating Plaintiff and all other

hourly-paid, non-exempt Customer Service/Support and Audit Reviewer employees for all

remuneration earned.

       40.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt Customer Service/Support and

Audit Reviewer employees frequently worked in excess of forty (40) hours per workweek.

       41.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant knew or had knowledge that Plaintiff and all other hourly-paid, non-

exempt Customer Service/Support and Audit Reviewer employees frequently worked in excess

of forty (40) hours per workweek.

       42.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant tracked and/or recorded Plaintiff’s and all other hourly-paid, non-

exempt Customer Service/Support and Audit Reviewer employees’ hours worked each

workweek.

       43.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant compensated Plaintiff and all other hourly-paid, non-exempt Customer

Service/Support and Audit Reviewer employees on a bi-weekly basis via paycheck.

       44.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s workweek for FLSA and WWPCL purposes was Sunday through

Saturday.




         Case 2:19-cv-00999-WED Filed 07/15/19 Page 8 of 24 Document 1
       45.    Plaintiff brings this action on behalf of himself and all current and former hourly-

paid, non-exempt Customer Service/Support and Audit Reviewer employees employed by

Defendant within the last three (3) years from the date of filing of this Complaint and who were

subject to the same unlawful policies, practices, customs, and/or schemes, including Defendant’s

failure to: (1) compensate said employees when compensable work commenced and ceased each

workday, despite Defendant’s policy, requirement, expectation, and/or knowledge that said

employees performed this work; and (2) include all forms of non-discretionary compensation,

such as monetary bonuses, commissions, incentives, awards, and/or other rewards, in said

employees’ regular rates of pay for overtime purposes in violation of the FLSA.

       46.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all current and former hourly-paid, non-exempt Customer

Service/Support and Audit Reviewer employees followed a similar and uniform process known

to Defendant when commencing their job duties each work day: (1) powering on or starting their

computers; (2) waiting for their computers to “boot up”; (3) checking e-mail; and (4) “pulling

up,” accessing, and/or “logging in” to various computer software programs, including but not

limited to ADP, Skype, and Webex.

       47.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all current and former hourly-paid, non-exempt Customer

Service/Support and Audit Reviewer employees followed a similar and uniform process known

to Defendant when ceasing their job duties each work day: (1) closing and/or “logging out” of

various computer software programs, including but not limited to ADP, Skype, and Webex; (2)

closing and/or “logging out” of their e-mail; (3) powering down, closing, or “booting down”

their computers; and (4) waiting for their computers to power down, close, and/or “boot down.”




         Case 2:19-cv-00999-WED Filed 07/15/19 Page 9 of 24 Document 1
       48.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt Customer Service/Support and

Audit Reviewer employees used e-mail correspondence and various computer software

programs, including but not limited to Skype and Webex, in order to perform their job duties and

responsibilities at Defendant.

       49.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant tracked and recorded Plaintiff’s and all other hourly-paid, non-exempt

Customer Service/Support and Audit Reviewer employees’ hours worked via ADP, Defendant’s

electronic timekeeping system.

       50.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant compensated Plaintiff and all other hourly-paid, non-exempt Customer

Service/Support and Audit Reviewer employees based on said employees’ ADP timekeeping

records.

       51.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1) and when commencing their job duties each work day, Plaintiff and all other

hourly-paid, non-exempt Customer Service/Support and Audit Reviewer employees could “log

in” to ADP for timekeeping purposes only after the “boot up” process on said employees’

computers had completed.

       52.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1) and when ceasing their job duties each work day, Plaintiff and all other hourly-paid,

non-exempt Customer Service/Support and Audit Reviewer employees had to “log out” of ADP

for timekeeping purposes before the “boot down” process on said employees’ computers had

completed.




           Case 2:19-cv-00999-WED Filed 07/15/19 Page 10 of 24 Document 1
       53.     On a daily basis within the three (3) years immediately preceding the filing of this

Complaint (ECF No. 1) and in order for Plaintiff and all other hourly-paid, non-exempt

Customer Service/Support and Audit Reviewer employees to properly and effectively perform

their job duties and responsibilities at Defendant, said employees needed to complete the “boot

up” process on their computers before checking e-mail and “pulling up,” accessing, and/or

“logging in” to various computer software programs, including ADP, Skype, and Webex.

       54.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1) and when commencing their job duties each work day, the “boot up” process – and

any other similar “pre shift” duties – was necessary, required, essential, and/or expected in order

for Plaintiff and all other hourly-paid, non-exempt Customer Service/Support and Audit

Reviewer employees to perform their job duties and responsibilities at Defendant.

       55.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1) and when commencing their job duties each work day, the “boot up” process on

Plaintiff’s and all other hourly-paid, non-exempt Customer Service/Support and Audit Reviewer

employees’ computers took approximately five (5) to fifteen (15) minutes to complete before

said employees could “log in” to ADP for timekeeping purposes.

       56.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1) and when ceasing their job duties each work day, the “boot down” process on

Plaintiff’s and all other hourly-paid, non-exempt Customer Service/Support and Audit Reviewer

employees’ computers took approximately five (5) to fifteen (15) minutes to complete.




        Case 2:19-cv-00999-WED Filed 07/15/19 Page 11 of 24 Document 1
       57.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1) and when commencing their job duties each work day, the “boot up” process – and

any other similar “pre shift” duties – were similar, if not identical, for Plaintiff and all other

hourly-paid, non-exempt Customer Service/Support and Audit Reviewer employees, regardless

of whether said employees worked at Defendant’s physical locations and/or in their homes

throughout the United States, including in the State of Wisconsin.

       58.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1) and when ceasing their job duties each work day, the “boot down” process – and

any other similar “post shift” duties – were similar, if not identical, for Plaintiff and all other

hourly-paid, non-exempt Customer Service/Support and Audit Reviewer employees, regardless

of whether said employees worked at Defendant’s physical locations and/or in their homes

throughout the United States, including in the State of Wisconsin.

       59.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant did not compensate Plaintiff and all other hourly-paid, non-exempt

Customer Service/Support and Audit Reviewer employees for hours worked and work performed

completing the “boot up” process on their computers – and any other similar “pre shift” duties –

before being able to check e-mail and “pull up,” access, and/or “log in” to various computer

software programs, including ADP, Skype, and Webex.

       60.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant did not compensate Plaintiff and all other hourly-paid, non-exempt

Customer Service/Support and Audit Reviewer employees for hours worked and work performed

completing the “boot down” process on their computers – and any other similar “post shift”

duties – after “logging out” of ADP for timekeeping purposes.




        Case 2:19-cv-00999-WED Filed 07/15/19 Page 12 of 24 Document 1
       61.     On a daily basis within the three (3) years immediately preceding the filing of this

Complaint (ECF No. 1), Defendant was aware that Plaintiff and all other hourly-paid, non-

exempt Customer Service/Support and Audit Reviewer employees were performing and

completing the “boot up” process on their computers – and any other similar “pre shift” duties –

prior and in order to perform their job duties and responsibilities at Defendant.

       62.     On a daily basis within the three (3) years immediately preceding the filing of this

Complaint (ECF No. 1), Defendant was aware that Plaintiff and all other hourly-paid, non-

exempt Customer Service/Support and Audit Reviewer employees were performing and

completing the “boot down” process on their computers – and any other similar “post shift”

duties – after “logging out” of ADP for timekeeping purposes.

       63.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant compensated Plaintiff and all other current and former hourly-paid, non-

exempt Customer Service/Support and Audit Reviewer employees with, in addition to their

hourly or regular rate(s) of pay, other forms of non-discretionary compensation – such as

performance-based and/or attendance-based monetary bonuses and incentives, awards, and/or

other rewards – on a weekly, monthly, quarterly, and/or annual basis.

       64.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), the monetary compensation that Defendant provided to Plaintiff and all other

current and former hourly-paid, non-exempt Customer Service/Support and Audit Reviewer

employees was non-discretionary in nature: it was made pursuant to a known plan (performance

or productivity) or formula and/or were announced and known to Plaintiff and all other current

and former hourly-paid, non-exempt Customer Service/Support and Audit Reviewer employees




        Case 2:19-cv-00999-WED Filed 07/15/19 Page 13 of 24 Document 1
to encourage and/or reward their steady, rapid, productive, reliable, safe, consistent, regular,

predictable, continued, and/or efficient work performance, attendance, and/or hours worked.

       65.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt Customer Service/Support and

Audit Reviewer employees employed by Defendant were legally entitled to overtime pay for all

hours worked in excess of forty (40) in a workweek.

       66.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s policies in practice failed to compensate Plaintiff and all other hourly-

paid, non-exempt Customer Service/Support and Audit Reviewer employees at the correct and

lawful overtime rate of pay for all hours worked and work performed in excess of forty (40)

hours in a workweek.

       67.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s unlawful pay practices as described herein resulted in Plaintiff and all

other hourly-paid, non-exempt Customer Service/Support and Audit Reviewer employees being

deprived of overtime pay for all hours worked in excess of forty (40) in a workweek.

       68.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant was or should have been aware that its policies in practice did not

properly and lawfully compensate Plaintiff and all other hourly-paid, non-exempt Customer

Service/Support and Audit Reviewer employees at the correct and lawful overtime rate of pay for

all hours worked in excess of forty (40) in a workweek.




        Case 2:19-cv-00999-WED Filed 07/15/19 Page 14 of 24 Document 1
               COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       69.     Plaintiff brings this action on behalf of himself and all other similarly situated

employees as authorized under the FLSA, 29 U.S.C. § 216(b). The similarly situated employees

include:

                      Pre-Shift & Post-Shift Activities: All current and former
                      hourly-paid, non-exempt Customer Service/Support and
                      Audit Reviewer employees employed by Defendant within
                      the three (3) years immediately preceding the filing of this
                      Complaint (ECF No. 1) who have not been compensated
                      for all hours worked in excess of forty (40) hours in a
                      workweek.

                      Non-Discretionary Compensation: All current and former
                      hourly-paid, non-exempt Customer Service/Support and
                      Audit Reviewer employees employed by Defendant within
                      the three (3) years immediately preceding the filing of this
                      Complaint (ECF No. 1) who have not been compensated at
                      the proper, correct, and/or lawful overtime rate of pay as a
                      result of Defendant’s failure to include all forms of non-
                      discretionary compensation in said employees’ regular rates
                      of pay for overtime calculation purposes.

       70.     Plaintiff and the FLSA Collectives primarily performed non-exempt job duties

and/or were compensated on an hourly basis (and not on a salary basis) each workweek and,

thus, were legally entitled to overtime pay for all hours worked in excess of forty (40) in a

workweek.

       71.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s pay practices failed to compensate Plaintiff and all other current and

former hourly-paid, non-exempt Customer Service/Support and Audit Reviewer employees when

compensable work commenced and ceased each workday, resulting in said employees being

denied overtime compensation due and owing to them.




           Case 2:19-cv-00999-WED Filed 07/15/19 Page 15 of 24 Document 1
       72.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s pay practices failed to include all forms of non-discretionary

compensation in Plaintiff’s and all other current and former hourly-paid, non-exempt Customer

Service/Support and Audit Reviewer employees’ regular rates of pay for overtime calculation

and compensation purposes during workweeks when said employees worked more than forty

(40) hours during the representative time period that the non-discretionary compensation

covered.

       73.     Defendant’s unlawful practices described herein failed to compensate and

deprived Plaintiff and all other current and former hourly-paid, non-exempt Customer

Service/Support and Audit Reviewer employees of the appropriate and lawful overtime wages

and compensation due and owing to them, in violation of the FLSA.

       74.     Defendant’s deliberate failure to properly compensate its hourly-paid, non-exempt

Customer Service/Support and Audit Reviewer employees in such a fashion as described herein

violated federal law as set forth in the FLSA.

       75.     Defendant was or should have been aware that its unlawful compensation

practices as described herein failed to compensate and deprived Plaintiff and all other current and

former hourly-paid, non-exempt Customer Service/Support and Audit Reviewer employees with

the appropriate and lawful overtime wages and compensation due and owing to them, in

violation of the FLSA.

       76.     Plaintiff’s FLSA Causes of Action are brought under and maintained as an opt-in

Collective Action Pursuant to Section 216(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of the

FLSA Collectives, and these Causes of Action may be pursued by those who affirmatively opt in

to this case, pursuant to 29 U.S.C. § 216(b).




           Case 2:19-cv-00999-WED Filed 07/15/19 Page 16 of 24 Document 1
       77.     Plaintiff and the FLSA Collectives are and have been similarly situated, have and

have had substantially similar job requirements, and/or pay provisions, and are and have been

subject to Defendant’s decisions, policies, plans and programs, practices, procedures, protocols,

routines, and rules willfully failing and refusing to compensate them properly and lawfully with

overtime compensation. Plaintiff’s claims and causes of action as stated herein are the same as

those of the FLSA Collectives.

       78.     The FLSA Collectives are readily ascertainable. For purpose of notice and other

purposes related to this action, the names, phone numbers, and addresses are readily available

from Defendant. Notice can be provided to the FLSA Collectives via first class mail to the last

address known by Defendant and through posting at Defendant’s locations in areas where

postings are normally made.

       79.     Defendant’s conduct, as set forth in this Complaint, was willful and in bad faith,

and has caused significant damages to Plaintiff and the FLSA Collectives.

                                    FIRST CLAIM FOR RELIEF
                  Violations of the Fair Labor Standards Act of 1938, as Amended
                      (Plaintiff on behalf of himself and the FLSA Collective)

       80.     Plaintiff, on behalf of himself and the FLSA Collective, reasserts and incorporates

by reference all paragraphs set forth above as if restated herein.

       81.     At all times material herein, Plaintiff and the FLSA Collective have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       82.     At all times material herein, Defendant was an employer of Plaintiff and the

FLSA Collective as provided under the FLSA.

       83.     At all times material herein, Plaintiff and the FLSA Collective were employees of

Defendant as provided under the FLSA.




        Case 2:19-cv-00999-WED Filed 07/15/19 Page 17 of 24 Document 1
       84.     Plaintiff and the FLSA Collective are victims of uniform compensation policy and

practice in violation of the FLSA.

       85.     Defendant violated the FLSA by failing to account for and compensate Plaintiff

and the FLSA Collective for overtime premium pay for each hour worked in excess of forty (40)

hours each workweek by failing to compensate said employees when compensable work

commenced and ceased each workday, despite Defendant’s policy, requirement, expectation,

and/or knowledge that said employees perform the type of “pre shift” and “post work” shift work

described herein.

       86.     The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods

for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).

       87.     Defendant was (and is) subject to the overtime pay requirements of the FLSA

because Defendant is an enterprise engaged in commerce and/or its employees are engaged in

commerce, as defined in FLSA, 29 U.S.C. § 203(b).

       88.     Defendant’s failure to properly compensate Plaintiff and the FLSA Collective

with overtime pay for all hours worked per workweek was willfully perpetrated. Defendant also

has not acted in good faith or with reasonable grounds to believe its actions and omissions were

not a violation of the FLSA, and as a result thereof, Plaintiff and the FLSA Collective are

entitled to recover an award of liquidated damages in an amount equal to the amount of unpaid

overtime premium pay described above pursuant to Section 216(b) of the FLSA, 29 U.S.C. §

216(b). Alternatively, should the Court find that Defendant acted in good faith or with reasonable




        Case 2:19-cv-00999-WED Filed 07/15/19 Page 18 of 24 Document 1
grounds in failing to pay overtime premium pay wages, Plaintiff and the FLSA Collective are

entitled to an award of pre-judgment interest at the applicable legal rate.

       89.     As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld by Defendant from Plaintiff and the FLSA

Collective for which Defendant is liable pursuant to 29 U.S.C. § 216(b).

       90.     Plaintiff and the FLSA Collective are entitled to damages equal to the mandated

overtime premium pay within the three (3) years preceding the date of filing of this Complaint,

plus periods of equitable tolling because Defendant acted willfully and knew or showed reckless

disregard of whether its conduct was prohibited by the FLSA.

       91.     Pursuant to FLSA, 29 U.S.C. § 216(b), successful plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.

                                  SECOND CLAIM FOR RELIEF
                  Violations of the Fair Labor Standards Act of 1938, as Amended
                      (Plaintiff on behalf of himself and the FLSA Collective)

       92.     Plaintiff, on behalf of himself and the FLSA Collective, reasserts and incorporates

by reference all paragraphs set forth above as if restated herein.

       93.     At all times material herein, Plaintiff and the FLSA Collective have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       94.     At all times material herein, Defendant was an employer of Plaintiff and the

FLSA Collective as provided under the FLSA.

       95.     At all times material herein, Plaintiff and the FLSA Collective were employees of

Defendant as provided under the FLSA.




        Case 2:19-cv-00999-WED Filed 07/15/19 Page 19 of 24 Document 1
       96.     Plaintiff and the FLSA Collective are victims of uniform compensation policy and

practice in violation of the FLSA.

       97.     Defendant violated the FLSA by failing to account for and compensate Plaintiff

and the FLSA Collective for overtime premium pay for each hour worked in excess of forty (40)

hours each workweek.

       98.     Defendant violated the FLSA by failing to account for and compensate Plaintiff

and the FLSA Collective for overtime premium pay at the proper and correct overtime rate of

pay for each hour worked in excess of forty (40) hours each workweek.

       99.     The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods

for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).

       100.    Defendant was (and is) subject to the overtime pay requirements of the FLSA

because Defendant is an enterprise engaged in commerce and/or its employees are engaged in

commerce, as defined in FLSA, 29 U.S.C. § 203(b).

       101.    Defendant’s failure to properly compensate Plaintiff and the FLSA Collective and

failure to properly include all forms of non-discretionary compensation in the regular rate of pay

for overtime calculations purposes was willfully perpetrated. Defendant also has not acted in

good faith or with reasonable grounds to believe its actions and omissions were not a violation of

the FLSA, and as a result thereof, Plaintiff and the FLSA Collective are entitled to recover an

award of liquidated damages in an amount equal to the amount of unpaid overtime premium pay

described above pursuant to Section 216(b) of the FLSA, 29 U.S.C. § 216(b). Alternatively,

should the Court find that Defendant acted in good faith or with reasonable grounds in failing to




        Case 2:19-cv-00999-WED Filed 07/15/19 Page 20 of 24 Document 1
pay overtime premium pay wages, Plaintiff and the FLSA Collective are entitled to an award of

pre-judgment interest at the applicable legal rate.

        102.    As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld by Defendant from Plaintiff and the FLSA

Collective for which Defendant is liable pursuant to 29 U.S.C. § 216(b).

        103.    Plaintiff and the FLSA Collective are entitled to damages equal to the mandated

overtime premium pay within the three (3) years preceding the date of filing of this Complaint,

plus periods of equitable tolling because Defendant acted willfully and knew or showed reckless

disregard of whether its conduct was prohibited by the FLSA.

        104.    Pursuant to FLSA, 29 U.S.C. § 216(b), successful plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.

                                   THIRD CLAIM FOR RELIEF
            Violations of the Wisconsin Wage Payment and Collection Laws, as Amended
                                   (Plaintiff on behalf of himself)

        105.    Plaintiff reasserts and incorporates by reference all paragraphs set forth above as

if restated herein.

        106.    At all times material herein, Plaintiff was an employee of Defendant within the

meaning of Wis. Stat. § 109.01(1r), Wis. Stat. §103.001(5), and Wis. Stat. §104.01(2)(a).

        107.    At all times material herein, Defendant was an employer of Plaintiff within the

meaning of Wis. Stat. § 109.01(2), Wis. Stat. §103.001(6), Wis. Stat. §104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).




         Case 2:19-cv-00999-WED Filed 07/15/19 Page 21 of 24 Document 1
       108.    At all times material herein, Defendant employed Plaintiff within the meaning of

Wis. Stat. §§109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD

272.01.

       109.    At all times material herein, Plaintiff regularly performed activities that were an

integral and indispensable part of his principal activities without receiving compensation for

these activities, including at an overtime rate of pay.

       110.    During Plaintiff’s employment with Defendant, Plaintiff primarily performed non-

exempt job duties in each workweek and, thus, was legally entitled to overtime pay for all hours

worked beyond forty (40) in a workweek.

       111.    During Plaintiff’s employment with Defendant, Plaintiff worked hours in excess

of forty (40) per workweek for which he was not compensated with overtime premium pay in

accordance with the WWPCL.

       112.    During Plaintiff’s employment with Defendant, Defendant failed to include all

non-discretionary forms of monetary compensation in Plaintiff’s regular rate(s) of pay when

determining overtime compensation due to him during workweeks when he worked more than

forty (40) hours.

       113.    During Plaintiff’s employment with Defendant, Plaintiff was entitled to payments

from Defendant at his agreed upon wage, as defined in Wis. Stat. § 109.01(3), for each hour

worked, pursuant to Wis. Stat. § 109.03 – but Defendant did not compensate Plaintiff for each

and every hour worked, in accordance with Wis. Admin. Code § DWD 272, either at the higher

of his agreed-upon rate of pay or a rate of pay no less than the minimum wage.

       114.    The foregoing conduct, as alleged above, constitutes willful violations of the

WWPCL.




          Case 2:19-cv-00999-WED Filed 07/15/19 Page 22 of 24 Document 1
       115.    As set forth above, Plaintiff sustained losses in compensation as a proximate result

of Defendant’s violations. Accordingly, Plaintiff seeks damages in the amount of his unpaid

compensation, injunctive relief requiring Defendant to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff may be entitled to

liquidated damages equal and up to fifty percent (50%) of the unpaid wages.

       116.    Plaintiff seeks recovery of attorneys’ fees and the costs of this action to be paid by

Defendant, pursuant to the WWPCL.

       WHEREFORE, it is respectfully prayed that this Court grant the following relief:

           a) At the earliest possible time, issue an Order allowing Notice, or issue such Court
              supervised Notice, to all similarly-situated current and former hourly-paid, non-
              exempt Customer Service/Support and Audit Reviewer employees employed by
              Defendant informing them of this action and their rights to participate in this
              action. Such Notice shall inform all similarly-situated current and qualified
              former employees of the pendency of this action, the nature of this action, and of
              their right to “opt in” to this action. Additionally, such notice will include a
              statement informing the similarly-situated current and qualified former employees
              that it is illegal for Defendant to take any actions in retaliation of their consent to
              join this action;

           b) Issue an Order, pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-
              2202, declaring Defendant’s actions as described in the Complaint as unlawful
              and in violation of the FLSA and Wisconsin Law and applicable regulations and
              as willful as defined in the FLSA and Wisconsin Law;

           c) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
              similarly-situated hourly-paid, non-exempt Customer Service/Support and Audit
              Reviewer employees damages in the form of reimbursement for unpaid overtime
              wages for which they were not paid pursuant to the rate provided by the FLSA;

           d) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
              similarly-situated hourly-paid, non-exempt Customer Service/Support and Audit
              Reviewer employees liquidated damages pursuant to the FLSA in an amount
              equal to, and in addition to the amount of wages and overtime wages owed to
              them;




        Case 2:19-cv-00999-WED Filed 07/15/19 Page 23 of 24 Document 1
          e) Issue an Order directing Defendant to reimburse Plaintiff and all other similarly-
             situated hourly-paid, non-exempt Customer Service/Support and Audit Reviewer
             employees for the costs and attorneys’ fees expended in the course of litigating
             this action, pre-judgment and post-judgment interest; and

          f) Issue an Order directing and requiring Defendant to pay Plaintiff damages in the
             form of reimbursement for unpaid overtime wages and agreed-upon wages for
             which he was not paid pursuant to the WWPCL, including liquidated damages
             and costs and attorneys’ fees expended in the course of litigating this action, pre-
             judgment and post-judgment interest; and

          g) Provide Plaintiff and all other similarly-situated hourly-paid, non-exempt
             Customer Service/Support and Audit Reviewer employees with such other relief
             as the Court deems just and equitable.

             PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES.

             Dated this 15th day of July, 2019

                                            WALCHESKE & LUZI, LLC
                                            Counsel for Plaintiff

                                            s/ Scott S. Luzi _____                 ___
                                            James A. Walcheske, State Bar No. 1065635
                                            Scott S. Luzi, State Bar No. 1067405
WALCHESKE & LUZI, LLC
15850 W. Bluemound Rd., Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
jwalcheske@walcheskeluzi.com
sluzi@walcheskeluzi.com




       Case 2:19-cv-00999-WED Filed 07/15/19 Page 24 of 24 Document 1
